SHARP, Judge,
dissenting.
This case is factually distinguishable from Cope v. State, 523 So.2d 1270 (Fla. 5th DCA 1988), because more of the pistol in this case was concealed, creating, arguably, more of a fact issue (not resolvable as a matter of law) as to whether or not the weapon was “concealed.” The police officer here saw only the butt of the pistol, whereas in Cope, part of the frame also was visible. In both cases, the guns were jammed into car seat cracks. In my view the issue of whether the pistol here was or was not “concealed” should be resolved by the jury. See also Cope at 1272 (Sharp, W., J.,. dissenting).